Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/7/20201 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,789,467 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that claims 23-24 were indicated as allowable in the Office Action dated 10/7/2020. However in light of newly discovered art Faris the indication of allowability is withdrawn and a new rejection is provided below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10 and 17-19 fill in are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faris.
In regard to claim 1 Faris discloses a system comprising:
an optical device having an optical path, the optical path comprising (Faris Fig. 4 note optical path including elements 20):
	a first polarizing filter positioned in the optical path, the first polarizing filter being configured to receive electromagnetic radiation (EMR) from a scene and to transmit a first subset of EMR comprising EMR in a first waveband that has a first polarization orientation and an EMR in a second waveband irrespective of polarization orientation (Faris Fig. 5A-E and col. 15 lines 22-45 note section P1 comprised of polarizing filter panels 24-26 for polarizing light in wave bands λ1, λ2 and λ3, with a polarization orientation P1  also note panels are optically transparent and thus pass other wavebands)
a second polarizing filter positioned in the optical path downstream of the first polarizing filter, the second polarizing filter being configured to receive the first subset of EMR and to transmit a second subset of EMR comprising EMR in the second waveband that has a second polarization orientation and the EMR in the first waveband that has the first polarization orientation (Faris Fig. 5A-E and col. 15 lines 22-45 note section P2 comprised of polarizing filter panels 27-29 for receiving light from the first section P1 and further polarizing wave bands λ4, λ5 and λ6, with a polarization orientation P2).
In regard to claim 8 refer to the statements made in the rejection of claim 1 above. Faris further discloses a lens arrangement (Faris Fig. 4 and col. 14 lines 14-20 note lens 16). 

In regard to claim 10 refer to the statements made in the rejection of claim 1 above. Faris further discloses a pupil plane and wherein the optical device is positioned at the pupil plane (Faris Fig. 6B and col. 17 lines 49-67 note image forming lens 45 forming an image at a pupil plane for the imager). 
In regard to claims 17 and 18 refer to the statements made in the rejection of claim 1 above. Faris further discloses that the first polarizing filter is coupled to and fixed with respect to the second polarizing filter (Faris Fig. 5B and col. 15 lines 40-42 note polarizes fixed by picture-frame-like plastic housing 32). 
Claim 19 describes a method substantially corresponding to the system of claim 1 above. Refer to the statements made in regard to claim 1 above for the rejection of claim 19 which will not be repeated here for brevity. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Faris in view of Egi et al (2007/0177071).
In regard to claims 2 and 3 refer to the statements made in the rejection of claim 1 above. It is noted that Faris does not disclose details of a third and fourth polarizing filter. However, Egi discloses an optical device that includes third and fourth polarizing filters positioned in the optical path, the third polarizing filter being configured to receive the second subset of EMR and to transmit a third subset of EMR comprising EMR in a third waveband that has a third polarization orientation and to transmit the EMR in the first waveband that has the first polarization orientation and the EMR in the second waveband that has the second polarization orientation, the fourth polarizing filter being configured to receive the third subset of EMR and to transmit a fourth subset of EMR comprising EMR in a fourth waveband that has a fourth polarization orientation and to transmit the EMR in the first waveband that has the first polarization orientation, the EMR in the second waveband that has the second polarization orientation and the EMR in the third waveband that has the third polarization orientation (Egi Figs 1-5 and pars 64-76 note polarizers first through fourth polarizers 103-106  which are stacked in series to receive the subset of EMR from other filters, also note par. 64 polarizers 103-106 which have different wavelength distributions (wavebands)).
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of including additional polarization at different orientations filters as taught by Egi in the invention of Faris in order to gain the advantage of imaging multiple wavebands as suggested by Faris (Faris col. 16 lines 23-54). 

Claim 4-6, 11-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Faris in view of Egi and in further view of Schonbrun (20160124250).

It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of utilizing the polarization angles taught by Schonbrun in order to gain the expected advantage of maximizing the angular separation between polarized light spectra. 
In regard to claim 6 refer to the statements made in the rejection of claim 5 above. Schonbrun further discloses that the fourth polarization orientation comprises a linear orientation that is 45 degrees from the linear orientation of the first polarization orientation, 45 degrees from the linear orientation of the second polarization orientation, and 90 degrees from a linear orientation of the third polarization orientation (Schonbrun Fig. 2 and par. 24 note polarization P3 which is oriented at 45 degrees to P1 and P4 and is oriented at 90 degrees to P2). 
In regard to claim 11 refer to the statements made in the rejection of claim 1 above. Schonbrun further discloses that the first polarization orientation comprises a linear orientation that is 90 degrees from a linear orientation of the second polarization direction (Schonbrun Fig. 2 and par. 24 note polarizations P1 and P4 which are oriented at 90 degrees to each other). 

It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of utilizing the wavebands indicated by Schonbrun in the invention of Egi in order to capture a plurality of color filtered images as suggested by Schonbrun (Schonbrun par. 5). 
Claims 23-24 recite many limitations substantially identical to those recited in claim 5 above while incorporating the limitations recited in claims 1-4 from which claim 6 depends. Refer to the statements made in regard to claims 1-5 above for the rejection of the common elements claim 23 which will not be repeated here for brevity.
The examiner notes that Schonbrun does not explicitly disclose using polarization angles between a first and second waveband of 60 degrees and first and third wavebands of -60 degrees. However, Schonbrun discloses when using four wavebands that the polarization angles of the wavebands are evenly distributed (Schonbrun Fig. 2 note four wavebands distributed every 45 degrees as shown in Fig. 2). Schonbrun further discloses a imaging embodiments which image only three different wavebands (Schonbrun  par 42 note using wavebands at 420, 455 and 617 nm, also note par. 52 imaging using red, green and blue wavelengths). It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of modifying the polarization angles of Schonbrun to be evenly distributed as suggested by the four . 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Faris in view of Silny (20160037089).
In regard to claim 13 refer to the statements made in the rejection of claim 1 above. Faris does not disclose a waveband in the infra-red spectrum. However, Silny discloses the first infrared waveband within an infrared spectrum ranging from about 700 nm to about 1 millimeter, and the second waveband comprises a second infrared waveband within the infrared spectrum,  the second infrared waveband being a different waveband within the infrared spectrum than the first infrared waveband (Silny Figs 2-3 and pars 26-32 note imaging plural infrared wavebands first waveband can be in MWIR range and the second waveband can be a LWIR further note par. 2, MWIR ranges from 3-7 micrometers and LWIR ranges from 7-15 micrometers which are both in the range of 700 nm to 1 mm (0.7-1000 micrometers)). 
It is therefore considered obvious that one having ordinary skill in the art before the effective filing date of the invention would recognize the advantage of applying the invention of Faris infrared wavebands as suggested by Silny in order to collect thermal infrared multispectral data as suggested by Silny (Silny par. 3). 
In regard to claim 14 refer to the statements made in the rejection of claim 13 above. SIlny further discloses wherein the first infrared waveband comprises a waveband within a short-wave infrared spectrum ranging from about 1 micrometer to about 3 micrometers and the second waveband comprises a waveband within a mid-wave infrared spectrum ranging from about 3 micrometers to about 8 micrometers (Silny Figs. 2-3 and pars 26-32 note par. 28 imaging may be performed using the short 
In regard to claim 15 refer to the statements made in the rejection of claim 13 above. Silny further discloses that the first infrared waveband comprises a waveband within a mid-wave infrared spectrum ranging from about 3 micrometers to about 8 mircometers and the second infrared waveband comprises a waveband within a long-wave infrared spectrum ranging from about 8 micrometers to about 15 micrometers (Silny Figs. 2-3 and pars 26-32 note imaging may performed using MWIR and one or more LWIR wavebands note par. 2 MWIR ranges from 3 to 7 micrometers and LWIR ranges form 7-15 micrometers). 
In regard to claim 16 refer to the statements made in the rejection of claim 13 above. Silny further discloses that the first infrared waveband comprises a  waveband within a short wave infrared spectrum ranging from about 1 micrometer to about three micrometers and the second infrared waveband comprises a waveband within a near-infrared spectrum ranging from about 700 nm to about 1 micrometer Silny Figs. 2-3 and pars 26-32 note par. 28 imaging may be performed using the short wave infrared spectrum (SWIR) which ranges from 1.1 to 3 micrometers as noted in par. 2). 

Allowable Subject Matter
Claims 7 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 20 require, in addition to all the limitations of claims 1 and 19, a sensor device having a plurality of detector elements sensitive to EMR in the first and second wavebands that are configured to generate sensor data that distinguishes EMR of the first waveband from EMR of the second waveband. 

Claim 21 depends from claim 20 and is allowed for the same reasons. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110058038 A1		US-PGPUB	TWEDE; David
US 20150062399 A1		US-PGPUB	Ishihara; Keiichiro
US 20140347570 A1		US-PGPUB	Osterman; Jesper et al.
US 20070090280 A1		US-PGPUB	Harding; Kevin George
US 20060173351 A1		US-PGPUB	Marcotte; Ronald et al.
US 5742333 A			USPAT		Faris; Sadeg M.
US 4991941 A			USPAT		Kalmanash; Michael H.
US 20130250297 A1		US-PGPUB	Ito; Masaaki et al..


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423